DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 3/14/2022.
The Amendment filed on 3/14/2022 has been entered.  
Claims 1, 6, and 11 have been amended by Applicant.
Claims 1-11 remain pending in the application of which Claims 1, 6, and 11 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Regarding 101 rejections, Applicant’s arguments, pages 5-6 of Remarks (3/14/2022) with respect to rejections have been fully considered, but they are not persuasive. Under the new patent eligibility guidance (2019 PEG), the claims are directed to an abstract idea.  

The analysis of patent eligibility is performed under the new patent eligible guidance (2019 PEG) (https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance)

For Step 1, Examiner determines that the claims fall into statutory category. For example, the independent claim 1 recites a series of steps, therefore, is a process.

For Step 2A Prolong 1, Examiner determines that claims recite judicial exception. The independent claims 1, 6, and 11 recite, “… implemented by circuits…identifying a voice signal received by a voice interaction device, to obtain a voice interaction requirement; determining whether the voice interaction requirement is included in admission requirements learned in advance; if the voice interaction requirement is included in the admission requirements learned in advance, responding to the voice interaction requirement; and if the voice interaction requirement is not included in the admission requirements learned in advance, not responding to the voice interaction requirement.” These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “… implemented by circuits … by a voice interaction device,” in claim 1; “… implemented by circuits …  one or more processors; and a storage device … by the one or more processors …, by a voice interaction device” in claim 6; and “… implemented by circuits …  by a processor … by a voice interaction device” in claim 11, nothing in the claim element preclude the step from practically being performed in the mind.  For example, a person can listen to another’s request, the person can further determine whether he/she should respond to the other person based on a list of permitted requests, and the person can decide to respond to the request. The mere nominal recitation of “circuits .. a voice interaction device … processors … a storage device” does not take the claim limitations out of the mental processes grouping. Thus, the claims recite a mental process.

For Step 2A Prolong 2, Examiner determines that claims are not integrated in to a practical application.  The claim recite additional elements: “… implemented by circuits … by a voice interaction device,” in claim 1; “… implemented by circuits …  one or more processors; and a storage device … by the one or more processors …, by a voice interaction device” in claim 6; and “… implemented by circuits …  by a processor … by a voice interaction device” in claim 11. 
Each of the additional elements and/or the combination of the additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaning limits on practicing the abstract idea.  The claims are thus directed to the abstract idea.

For Step 2B, Examiner determines that claims do not provide an inventive concept.  As discussed with respect to Step 2A Prolong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.

Applicant’s argument, pages 6-8, filed 3/14/2022, with respect to the rejection of claims 1-2, 4-7, and 9-11 under 102(a)(1) have been fully considered and are moot upon a further consideration and a new ground(s) of rejection made under AIA  35 U.S.C. 103 as being unpatentable over KWON (US 2018/0315427 A1), and further in view of GULEC (US 2018/0342021 A1).  Please see the rejections below for more details.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 6, and 11 recite, “… implemented by circuits…identifying a voice signal received by a voice interaction device, to obtain a voice interaction requirement; determining whether the voice interaction requirement is included in admission requirements learned in advance; if the voice interaction requirement is included in the admission requirements learned in advance, responding to the voice interaction requirement; and if the voice interaction requirement is not included in the admission requirements learned in advance, not responding to the voice interaction requirement.” The limitations of “identifying a voice signal …., determining that the voice interaction requirement is included in admission requirements … and responding to the voice interaction requirement,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting, “… implemented by circuits … by a voice interaction device,” in claim 1; “… implemented by circuits …  one or more processors; and a storage device … by the one or more processors …, by a voice interaction device” in claim 6; and “… implemented by circuits …  by a processor … by a voice interaction device” in claim 11, nothing in the claim element precludes the step from practically being performed in the mind. For example, a person can listen to another’s request, the person can further determine whether he/she should respond to the other person based on a list of permitted requests, and the person can decide to respond to the request. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “… implemented by circuits … by a voice interaction device,” in claim 1; “… implemented by circuits …  one or more processors; and a storage device … by the one or more processors …, by a voice interaction device” in claim 6; and “… implemented by circuits …  by a processor … by a voice interaction device” in claim 11. The additional elements in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of “identifying a voice signal …., determining that the voice interaction requirement is included in admission requirements … and responding to the voice interaction requirement.”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Regarding the dependent claims, Claims 2 and 7 recite receiving a negative feedback and deleting the voice requirement from the admission requirements; Claims 3 and 8 recite determining that a number of negative feedbacks and comparing it to a threshold; Claims 4 and 9 recite a negative feedback expression and/or behavior; and Claims 5 and 10 recite taking a candidate requirement as an admission requirement.
  Even though the disclosed invention is described in the specification as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. 
Accordingly, the limitations of the Claims, whether considered individually or as an ordered combination, are not sufficient to add significantly more to improve technological functionality. As such, Claims 1-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over KWON (US 2018/0315427 A1), and further in view of GULEC (US 2018/0342021 A1).

REGARDING CLAIM 1, KWON discloses a voice interaction control method, implemented by circuits for implementing functions, comprising: 
identifying a voice signal received by a voice interaction device (KWON Fig. 15 – “Receive second user utterance input 1501”; Par 326 – “Referring to FIG. 15, in operation 1501, the processor 150 may receive a second user utterance input through at least one of the touchscreen display 120 or the microphone 111.”), to obtain a voice interaction requirement (KWON Par 324 – “FIG. 15 is a flowchart illustrating a method in which the user terminal 100 performs a task depending on a user utterance input, according to some embodiments”; Par 327 – “According to certain embodiments, the second user utterance input may be the same as a first user utterance input.”; Par 303 – “According to various embodiments, the first user utterance input may include a first request for performing a first task using an electronic apparatus. For example, the first user utterance input may be “send a Hawaii photo to Mom by a message”, and the first user utterance input may include a request for performing a task of searching for a photo captured in Hawaii in a gallery app and sending the found photo to Mom using a message app. According to certain embodiments, the task may mean operations that the user terminal 100 performs.”); 
determining whether the voice interaction requirement is included in admission requirements (KWON Fig. 13 – “Is third tagged utterance text matched to second item of second list? 1302”; Par 331 – “In various embodiments, when generating the third response by using the third data, the external server receiving the third data may use the white list.”; Par 332 – “According to certain embodiments, the white list may include a second item including a tagged utterance text based on the rule ID of the path rule corresponding to the first user utterance input and the sample utterance selected in operation 1405.”; Par 333 – “According to some embodiments, the tagged utterance text based on the rule ID determined from the second user utterance input and a second user utterance input may be matched to the second item included in the white list. The matched second item may be added in operation 1406.”) learned in advance (KWON Fig. 11A – “White List DB 310”; Par 328 – “According to some embodiments, data associated with the path rule selected by the transmission of the second data associated with the first user input in operation 1406 may be added as a second item to the white list (or second list) described with reference to FIG. 10. According to various embodiments, the added second item may include a tagged utterance text based on the rule ID of the path rule corresponding to the first user utterance and the sample utterance selected in operation 1405.”; Par 270 – “In operation 1209, the processor of the intelligence server 200 may determine whether a second item to which a plurality of second tagged utterance texts based on the first user utterance input and the plurality of third IDs is matched is in a second list being a list of second items stored in advance.”; In other words, the commands/requests/path rules (i.e., intents) in the second list (i.e., white list) are learned from the user feedbacks (e.g., Steps 1405 -1407) in advance.);
if the voice interaction requirement is included in the admission requirements learned in advance (KWON Fig. 13 – “Is third tagged utterance text matched to second item of second list? 1302 -> Yes -> Provide electronic apparatus with second path rule 1303.”; Par 282 – “In the case where the result of operation 1302 indicates that the second item matched to the third tagged utterance text is in the second list, in operation 1303, the processor of the intelligence server 200 may provide the user terminal 100 with a second path rule based on the first data and a first white list rule ID included in the first item to which the tagged utterance text is matched.”), responding to the voice interaction requirement (KWON Fig. 15 – “Perform third task 1504”; Par 334 – “In various embodiments, an external server may generate a path rule based on the second white list rule ID and the second user utterance input, included in the matched second item, and the generated path rule may be the same as the path rule corresponding to the first sample utterance selected in operation 1405. According to certain embodiments, the third response may include a path rule the same as a path rule included in a second response. In other words, the third task may be the same as the second task.”; Par 335 – “In operation 1504, the processor 150 may perform the third task by causing the user terminal 100 to have the sequence of states.”); and
if the voice interaction requirement is not included in the admission requirements learned in advance (KWON Fig. 13 – “Is third tagged utterance text matched to second item of second list? 1302 -> No -> Provide electronic apparatus with first path rule 1304.”; Par 296 – “As assumed in the embodiment, since an item including a tagged utterance text saying that “search for a video and send the video” is not in the second list, the processor of the intelligence server 200 may determine that the second item to which “search for a video and send the video to” is matched is not in the second list.”.”; Par 297 – “Since the result of operation 1302 indicates that the second item matched to the third tagged utterance text is not in the second list, in operation 1304, the processor of the intelligence server 200 may provide the user terminal 100 with a first path rule.”), [not] alternatively responding to the voice interaction requirement (KWON Fig. 13 – “Provide electronic apparatus with first path rule 1304.”; Par 298 – “According to various embodiments, the processor of the intelligence server 200 may provide the user terminal 100 with a first path rule based on a first rule ID and a first user utterance input. According to certain embodiments, the processor of the intelligence server 200 may provide the user terminal 100 with the first path rule for searching for a Hawaii photo in an Internet and sending the found result to Mom by using the message app.”).
KWON does not explicitly teach the [square-bracketed] limitation and teaches the underlined feature instead.  

GULEC explicitly discloses the [square-bracketed] limitation.  GULEC discloses a method/system for voice commands comprising: if the voice interaction requirement is not included in the admission requirements learned in advance (GULECT Fig. 3 – “White List (Directive)? 360”; Par 23 – “ …. in decision block 360 it is determined if the directive is present in a white list of directives that may be issued irrespective of the individual requesting the corresponding hotel services, for example operating the hotel room lighting or television set. If so, then in block 380 the directive processed to deliver the requested hotel services despite the invalidity of the voice command. Otherwise, in block 370 the voice command is ignored.”), [not] responding to the voice interaction requirement (GULECT Fig. 3 – “White List (Directive)? 360 -> No -> Ignore 370”; Par 23 – “ …. in decision block 360 it is determined if the directive is present in a white list of directives that may be issued irrespective of the individual requesting the corresponding hotel services, for example operating the hotel room lighting or television set. If so, then in block 380 the directive processed to deliver the requested hotel services despite the invalidity of the voice command. Otherwise, in block 370 the voice command is ignored.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KWON to include ignoring commands not included in the whitelist, as taught by GULEC.
One of ordinary skill would have been motivated to include ignoring commands not included in the whitelist, in order to prevent executing unwanted actions.


REGARDING CLAIM 2, KWON in view of GULEC discloses the voice interaction control method according to claim 1, further comprising: 
receiving a negative feedback after responding to the voice interaction requirement (KWON Fig. 15 – “Receive second user input corresponding to negative feedback 1505”; Par 337 – “In operation 1505, the processor 150 may receive a second user input corresponding to a negative feedback through at least one of the touchscreen display 120 or the microphone 111.”; Par 338 – “According to various embodiments, the processor 150 may receive the second user input corresponding to the feedback associated with the third task of operation 1504. In certain embodiments, the second user input may correspond to the negative feedback, and operation 1505 may correspond to operation 1103.”); and 
deleting the voice interaction requirement from the admission requirements in response to the negative feedback (KWON Fig. 15 – “Transmit fourth data associated with second user input to external server 1506”; Par 350 – “According to some embodiments, the fourth data corresponding to the negative feedback associated with the third task may be transmitted to the external server in operation 1506, and the external server may delete data associated with the first user utterance input, which is added to the white list in operation 1406, from the white list and may add the data associated with the first user utterance input to the black list.”).


REGARDING CLAIM 4, KWON in view of GULEC discloses the voice interaction control method according to claim 2, wherein the negative feedback comprises a negative feedback expression and/or a negative feedback behavior (KWON Par 241 – “In some embodiments, after executing the path rule, the user terminal 100 may display a screen as illustrated in FIG. 11B in the display and may receive the feedback input. For example, through a microphone, the user terminal 100 may receive a positive feedback such as “good”, “yes”, or the like or may receive a negative feedback such as “not this”, “no”, “other”, or the like.”).


REGARDING CLAIM 5, KWON in view of GULEC discloses the voice interaction control method according to claim 1, further comprising at least one of: 
taking a voice interaction requirement as an admission requirement, in response to a continuous detection of expressions approximate or identical to the voice interaction requirement within a set duration; 
making statistics of responses of the voice interaction device to voice interaction requirements, and making statistics of feedbacks for the responses of the voice interaction device, to obtain an admission requirement; 
taking a candidate requirement (KWON Fig. 14 – “Provide plurality of first sample utterances 1404”; Par 310 – “In operation 1404, the processor 150 may provide a plurality of first sample utterances included in the first response, through the touchscreen display 120 or the speaker 130.”; Par 311 – “According to some embodiments, the processor 150 may display a text corresponding to a plurality of first sample utterances that respectively correspond to a plurality of path rules, in the display 120 or may output the text as a voice signal through the speaker 130.”), to which the voice interaction device has responded (KWON Fig. 14 – “Receive first response from external server 1403”; Par 308 – “According to some embodiments, the first response may include information for performing a second task the same as, similar to, or different from the first task.”; Fig. 11A; Par 238 – “In operation 1102, the processor of the intelligence server 200 may generate a path rule by using the data associated with the received user utterance input and may transmit a response including the path rule to the user terminal 100. The user terminal 100 may execute the path rule included in the received response.”), as an admission requirement (KWON Par 318 – “According to certain embodiments, the second data associated with the first user input may be used such that the external server updates a white list. In some embodiments, the second data associated with the first user input may include at least one of context information (e.g., app information, state information of the app, or the like) at a point in time when the user terminal 100 receives the user utterance input, a rule ID of a path rule corresponding to the selected first sample utterance, a text corresponding to the user utterance, a tagged utterance text, or a domain of the path rule corresponding to the selected first sample utterance.”; Fig. 11A Par 241 – “In some embodiments, after executing the path rule, the user terminal 100 may display a screen as illustrated in FIG. 11B in the display and may receive the feedback input. For example, through a microphone, the user terminal 100 may receive a positive feedback such as “good”, “yes”, or the like or may receive a negative feedback such as “not this”, “no”, “other”, or the like.”; Par 245 – “In operation 1105, the user terminal 100 may obtain a user input for selecting one of a plurality of path rules and may transmit data associated with the path rule received in operation 1102 and data associated with the selected path rule, to the personal information server 300. The personal information server 300 may add the data associated with the path rule received in operation 1102 and the data associated with the selected path rule to the black list DB and the white list DB.”).

REGARDING CLAIM 6, KWON in view of GULEC discloses a voice interaction control apparatus, implemented by circuits for implementing functions, comprising: one or more processors (KWON Fig. 2; Par 65 – “Processor”); and a storage device (KWON Par 65 – “memory”) configured to store computer executable instructions (KWON Par 65 – “instructions”), wherein the computer executable instructions, when executed by the one or more processors, cause the one or more processors (KWON Par 65 – “…executed by the processor 150”) to: perform the method of Claim 1. Thus, it is rejected under the same rationale.


REGARDING CLAIM 7, KWON in view of GULEC discloses the voice interaction control apparatus according to claim 6, wherein the computer executable instructions (KWON Par 65 – “instructions”), when executed by the one or more processors, cause the one or more processors further (KWON Par 65 – “…executed by the processor 150”) to: perform the method of Claim 2. Thus, it is rejected under the same rationale.


REGARDING CLAIM 9, KWON in view of GULEC discloses the voice interaction control apparatus according to claim 7 similar to the method of 4; thus, it is rejected under the same rationale.

REGARDING CLAIM 10, KWON in view of GULEC discloses the voice interaction control apparatus according to claim 6, wherein the computer executable instructions (KWON Par 65 – “instructions”), when executed by the one or more processors, cause the one or more processors (KWON Par 65 – “…executed by the processor 150”) further to perform the method of Claim 5.  Thus, it is rejected under the same rationale.

REGARDING CLAIM 11, KWON in view of GULEC discloses a non-transitory computer-readable storage medium, implemented by circuits for implementing functions, comprising computer executable instructions stored thereon (KWON Par 65 – “instructions”), wherein the executable instructions, when executed by a processor (KWON Fig. 2; Par 65 – “Processor”), causes the processor (KWON Par 65 – “…executed by the processor 150”) to: perform the method of Claim 1. Thus, it is rejected under the same rationale.



Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KWON (US 2018/0315427 A1) in view of GULEC (US 2018/0342021 A1), and further in view of CHOUDHARI (US 2016/0301771 A1).

REGARDING CLAIM 3, KWON in view of GULEC discloses the voice interaction control method according to claim 2, wherein the receiving a negative feedback after responding to the voice interaction requirement (KWON Fig. 15 – “Receive second user input corresponding to negative feedback 1505”; Par 337 – “In operation 1505, the processor 150 may receive a second user input corresponding to a negative feedback through at least one of the touchscreen display 120 or the microphone 111.”; Par 338 – “According to various embodiments, the processor 150 may receive the second user input corresponding to the feedback associated with the third task of operation 1504. In certain embodiments, the second user input may correspond to the negative feedback, and operation 1505 may correspond to operation 1103.”); and 
deleting the voice interaction requirement from the admission requirements in response to the negative feedback (KWON Fig. 15 – “Transmit fourth data associated with second user input to external server 1506”; Par 350 – “According to some embodiments, the fourth data corresponding to the negative feedback associated with the third task may be transmitted to the external server in operation 1506, and the external server may delete data associated with the first user utterance input, which is added to the white list in operation 1406, from the white list and may add the data associated with the first user utterance input to the black list.”), comprises: 
determining that [a number of] receiving the negative feedback [exceeds a set threshold] after responding to the voice interaction requirement (KWON Fig. 15 – “Receive second user input corresponding to negative feedback 1505”; Par 337 – “In operation 1505, the processor 150 may receive a second user input corresponding to a negative feedback through at least one of the touchscreen display 120 or the microphone 111.”; Par 338 – “According to various embodiments, the processor 150 may receive the second user input corresponding to the feedback associated with the third task of operation 1504. In certain embodiments, the second user input may correspond to the negative feedback, and operation 1505 may correspond to operation 1103.”); and 
deleting the voice interaction requirement from the admission requirements (KWON Fig. 15 – “Transmit fourth data associated with second user input to external server 1506”; Par 350 – “According to some embodiments, the fourth data corresponding to the negative feedback associated with the third task may be transmitted to the external server in operation 1506, and the external server may delete data associated with the first user utterance input, which is added to the white list in operation 1406, from the white list and may add the data associated with the first user utterance input to the black list.”).
KWON does not explicitly teach the [square-bracketed] limitations.  KWON teaches when a negative feedback is received associated with a task that is performed by a device, the performed task is removed from the white list database.  Thus, KWON implicitly suggests that the set threshold is “one” and when the number of negative feedback exceeds the threshold, the performed task is removed from the white list database.  Although KWON implicitly suggests the threshold for the number is “one”, Examiner provides CHOUDHARI for the clarity of the rejection.
CHOUDHARI discloses a method/system for natural language processing for user inputs comprising: determining that [a number of] receiving the negative feedback [exceeds a set threshold] after responding to the voice interaction requirement (CHOUDHARI Par 14 – “The computer system can provide a self-learning feature for the graph of terms. The computer system can receive and use feedback from the user if the selection was correct, and can also use feedback from users and/or support personnel when a selection previously made by the computer system using the graph of words was incorrect. … For example, decreasing of weights may only be performed if a threshold number of matching instances were incorrect according to the feedback. In some instances, due to negative feedback regarding incorrect matches, words may be removed from the graph of words.”; Par 73 – “For example, the feedback learning component 390 may reduce weights for terms that have received a threshold number of negative feedback instances for a particular node, or the feedback learning component 390 may even eliminate terms from the node if a certain threshold amount of negative feedback is received for such terms.”); and 
deleting the voice interaction requirement from the admission requirements (CHOUDHARI Par 14 – “For example, decreasing of weights may only be performed if a threshold number of matching instances were incorrect according to the feedback. In some instances, due to negative feedback regarding incorrect matches, words may be removed from the graph of words.”; Par 73 – “For example, the feedback learning component 390 may reduce weights for terms that have received a threshold number of negative feedback instances for a particular node, or the feedback learning component 390 may even eliminate terms from the node if a certain threshold amount of negative feedback is received for such terms.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KWON in view of GULEC to include a threshold, as taught by CHOUDHARI.
One of ordinary skill would have been motivated to include a threshold, in order to ensure that a user’s feedback is not made by an accident.

REGARDING CLAIM 8, KWON in view of GULECT and CHOUDHARI discloses the voice interaction control apparatus according to claim 7, wherein the computer executable instructions (KWON Par 65 – “instructions”), when executed by the one or more processors, cause the one or more processors further (KWON Par 65 – “…executed by the processor 150”) to: perform the method of Claim 3. Thus, it is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655